MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Jan 21 2020, 9:02 am
court except for the purpose of establishing
                                                                                CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David M. Payne                                            Curtis T. Hill, Jr.
Ryan & Payne                                              Attorney General of Indiana
Marion, Indiana
                                                          Courtney Staton
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

A.L.,                                                     January 21, 2020
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-1629
        v.                                                Appeal from the Grant Superior
                                                          Court
State of Indiana,                                         The Honorable Dana J.
Appellee-Petitioner.                                      Kenworthy, Judge
                                                          Trial Court Cause No.
                                                          27D02-1905-JD-47



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-1629 | January 21, 2020                    Page 1 of 7
                                      Statement of the Case
[1]   A.L. appeals the juvenile court’s determination that she is a juvenile delinquent

      for an act that, if committed by an adult, would constitute disorderly conduct, a

      Class B misdemeanor. We affirm.


                                                     Issue
[2]   A.L. raises one issue, which we restate as: whether the State presented

      sufficient evidence to rebut her claim of self-defense.


                               Facts and Procedural History
[3]   On the night of May 17, 2018, Rebecca Wesling, A.L., D.M., and others were

      at Cody Roberts’ apartment in Gas City, Indiana. Wesling and others prepared

      to leave. D.M., who was Wesling’s ex-boyfriend, said “make sure you take that

      bitch, directing towards [Wesling], with you.” Tr. p. 10. Wesling responded to

      D.M.’s insult. A.L. approached Wesling and struck her.


[4]   Wesling left the building, but A.L. and D.M. followed her to her car. A.L.

      struck Wesling again, and Wesling “started to defend [her]self.” Id. at 11. The

      fight ended, and Wesling left.


[5]   On May 18, 2018, Wesling arrived at the Gas City Police Department to

      complain that A.L. had attacked her. While she was there, she displayed signs

      of medical distress and was transported to a hospital. Wesling returned to the

      department the next day to complete her statement. She had bruises on her

      face.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1629 | January 21, 2020   Page 2 of 7
[6]    Wesling later saw a post on one of A.L.’s social media accounts. In the post,

       A.L. stated she attacked Wesling because Wesling was “running her mouth.”

       Id. at 14. A.L. threatened to “beat” Wesling again. Id. at 15.


[7]    On May 28, 2019, the State filed a delinquency petition, claiming A.L. was a

       delinquent child for acts that, if committed by an adult, would amount to

       battery resulting in bodily injury, a Class A misdemeanor (Count I), and

       disorderly conduct (fighting), a Class B misdemeanor (Count II).


[8]    The juvenile court held an initial hearing on May 29, 2019, and A.L. denied the

       allegations in the State’s petition. The court scheduled an evidentiary hearing

       for June 17, 2019.


[9]    The court held the hearing as scheduled. At the end of the hearing, the court

       stated, “I can’t find that you committed the act of battery. But, I am going to

       find that you committed disorderly conduct – fighting.” Id. at 38. The court

       further explained as to the allegation of battery that there was “enough

       uncertainty” about the circumstances. Id. at 43. Next, the court placed A.L. on

       probation for six months for the juvenile adjudication on Count II. On June 24,

       2019, the court issued a fact-finding order and a dispositional order setting forth

       the court’s decisions. This appeal followed.


                                  Discussion and Conclusion
[10]   A.L. argues there is insufficient evidence to sustain the juvenile court’s

       determination that she was a juvenile delinquent for committing an act of

       disorderly conduct. “A child commits a delinquent act if, before becoming
       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1629 | January 21, 2020   Page 3 of 7
       eighteen (18) years of age, the child commits an act that would be an offense if

       committed by an adult, . . . .” Ind. Code § 31-37-1-2 (1997). In this case, the

       State claimed A.L. had committed the act of disorderly conduct, a Class B

       misdemeanor. The General Assembly has provided the following definition, in

       relevant part: “A person who recklessly, knowingly, or intentionally . . .

       engages in fighting or in tumultuous conduct . . . commits disorderly conduct, a

       Class B misdemeanor.” Ind. Code § 35-45-1-3(a) (2014).


[11]   A.L. does not dispute that her conduct fulfilled the elements of disorderly

       conduct. She instead argues the State failed to disprove her claim of self-

       defense. A valid claim of self-defense is legal justification for an otherwise

       unlawful act. McCullough v. State, 985 N.E.2d 1135, 1138 (Ind. Ct. App. 2013),

       trans. denied. The General Assembly has explained:


               (c) A person is justified in using reasonable force against any
               other person to protect the person or a third person from what
               the person reasonably believes to be the imminent use of
               unlawful force. However, a person:


               (1) is justified in using deadly force; and


               (2) does not have a duty to retreat;


               if the person reasonably believes that that force is necessary to
               prevent serious bodily injury to the person or a third person or
               the commission of a forcible felony. No person, employer, or
               estate of a person in this state shall be placed in legal jeopardy of
               any kind whatsoever for protecting the person or a third person
               by reasonable means necessary.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1629 | January 21, 2020   Page 4 of 7
       Ind. Code § 35-41-3-2(c) (2019).


[12]   The Assembly further provided, “a person is not justified in using force if . . .

       the person has entered into combat with another person or is the initial

       aggressor unless the person withdraws from the encounter and communicates

       to the other person the intent to do so and the other person nevertheless

       continues or threatens to continue unlawful action.” Ind. Code § 35-41-3-2(g).


[13]   The Indiana Supreme Court has explained that in order to prevail upon a claim

       of self-defense, “the defendant must show that he: (1) was in a place where he

       had a right to be; (2) did not provoke, instigate, or participate willingly in the

       violence; and (3) had a reasonable fear of death or great bodily harm.” Wilson

       v. State, 770 N.E.2d 799, 800 (Ind. 2002). Once a person claims self-defense,

       the State bears the burden of disproving at least one of these elements beyond a

       reasonable doubt. McCullough, 985 N.E.2d at 1138. The State may meet this

       burden by rebutting the defense directly, by affirmatively showing the person

       did not act in self-defense, or by relying upon the sufficiency of its evidence in

       chief. Id.


[14]   The standard of review for a challenge to the sufficiency of evidence to rebut a

       claim of self-defense is the same as the standard for any sufficiency of the

       evidence claim. Wilson, 770 N.E.2d at 801. We neither reweigh the evidence

       nor judge the credibility of witnesses. Id. If there is sufficient evidence of

       probative value to support the conclusion of the trier of fact, then the verdict

       will not be disturbed. Id.


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1629 | January 21, 2020   Page 5 of 7
[15]   At the fact-finding hearing, Wesling testified that A.L. struck her inside the

       apartment. She further explained that A.L. struck her again outside the

       apartment, provoking Wesling into fighting back. Wesling also read to the

       court one of A.L.’s social media posts, in which A.L. stated she attacked

       Wesling because of something Wesling had said. A.L. further threatened to

       attack Wesling again. This evidence is sufficient to establish beyond a

       reasonable doubt that A.L. instigated the fight with Wesling. As a result, the

       State successfully disproved A.L.’s claim of self-defense. A.L. points to other

       evidence indicating that Wesling attacked her first, but A.L. is asking the Court

       to reweigh the evidence, which our standard of review forbids.


[16]   A.L. further argues the juvenile court had “accepted self-defense” in declining

       to determine that A.L. had committed an act of battery and should have also

       accepted her defense as to the allegation of disorderly conduct. She further

       argues the trial court’s split decision “makes no sense.” Appellant’s Br. p. 13.


[17]   With respect to the battery allegation, we cannot agree that the juvenile court

       accepted A.L.’s claim of self-defense. The court instead merely stated there was

       “uncertainty” about the facts. Tr. p. 43. In any event, if A.L. is arguing that

       the court’s different determinations on Counts I and II are erroneously

       inconsistent, the Indiana Supreme Court has explained, in the context of jury

       verdicts in criminal cases, that a finder of fact’s judgments “are not subject to

       appellate review on grounds that they are inconsistent, contradictory, or

       irreconcilable.” Beattie v. State, 924 N.E.2d 643, 649 (Ind. 2010). “A jury’s

       right to exercise lenity is an important component of our criminal justice

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1629 | January 21, 2020   Page 6 of 7
       system.” Id. at 648-49. Applying the reasoning in Beattie to the fact-finder’s

       decision in this case, we will not examine the possible reasons for the juvenile

       court’s differing decisions on Count I and Count II.


                                                 Conclusion
[18]   For the reasons stated above, we affirm the judgment of the juvenile court.


[19]   Affirmed.


       Baker, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1629 | January 21, 2020   Page 7 of 7